Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 5, 2017

                                        No. 04-16-00081-CR

                                     Ricardo MARTINEZ, Jr.,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6697
                            Honorable Jefferson Moore, Judge Presiding


                           SHOW CAUSE ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

           This appeal was filed on February 18, 2016. Appellant’s brief was due on August 26,

2016. Appellant’s attorney, Patrick Montgomery, did not file the brief or a motion for extension

of time. This Court issued a notice of late brief on September 7, 2016, granting an extension to

September 19, 2016. Patrick Montgomery still did not file appellant’s brief. On September 26,

2016, this Court ordered Patrick Montgomery to file appellant’s brief on or before September 30,

2016, and cautioned Mr. Montgomery that if he failed to do so, this Court would abate this

appeal to the trial court for an abandonment hearing and contempt proceedings would also be

initiated against him. See TEX. R. APP. P. 38.8(b)(2),(4). Despite being given extensions, Patrick

Montgomery failed to comply with this Court’s order.
       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), on October 11,

2016, this Court abated this appeal and ordered the trial court to hold an abandonment hearing.

On November 8, 2016, this Court received the supplemental clerk’s record reflecting the trial

court’s findings of fact and conclusions of law. The trial court found appellant desires to pursue

this appeal, appellant is indigent, and Mr. Montgomery has not abandoned this appeal.

        In its December 2, 2016 order, this Court reinstated this appeal and ordered Patrick

Montgomery to file appellant’s brief on or before December 28, 2016. It also notified Mr.

Montgomery that no further extension would be granted and that if he failed to timely file

appellant’s brief, this Court would order him to personally appear to show cause why he should

not be held in contempt of court for failure to comply with the Court’s order. Mr. Montgomery

failed to comply with this Court’s December 2, 2016 order.

       We therefore ORDER Patrick Montgomery to appear in the courtroom at the Fourth

Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, on January 25, 2017, at 2:00

p.m., before a panel consisting of Chief Justice Marion, Justice Angelini, and Justice Rios to

show cause why he should not be held in contempt of this court or otherwise be sanctioned for

violating this Court’s orders. Mr. Montgomery is advised that he has a right to be represented by

counsel at the show cause hearing and the proceedings will be recorded by a certified court

reporter.

       We further ORDER the Clerk of this Court to effect personal service of this order on

Patrick Montgomery with proof of service. In addition, the Clerk for this Court shall serve Mr.

Montgomery by email and by first class mail, return receipt requested.

       This order does not dispense with Mr. Montgomery’s continuing obligation to prepare

and file a brief on appellant’s behalf.


       It is so ORDERED on January 5, 2017.


                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court